           Case 3:20-cv-05949-VC Document 126 Filed 05/12/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT

                           NORTHERN DISTRICT OF CALIFORNIA


  In re VAXART, INC. SECURITIES                      Case No. 20-cv-05949-VC
  LITIGATION

                                                     ORDER REGARDING HEARING
                                                     Re: Dkt. Nos. 99, 101




       For tomorrow’s hearing, the parties should consider the following:

       Assume that the plaintiffs have adequately alleged that the headline in the Operation

Warp Speed press release, along with Andrei Floroiu’s quote in that press release, are

misleading. Assume further that a responsible investor who is reasonably educated about

Operation Warp Speed and who reads the press release carefully would realize that the headline

and Floroiu’s quote are misleading, and therefore would not make investment decisions based on

the misimpression that Vaxart was poised to receive a massive infusion of federal funding.
Finally, assume that the defendants were aware that the misleading headline and quote would

likely create an artificial, temporary “pop” in the stock price based on a superficial, knee-jerk

reaction to the headline and quote by investors and the media. Do these facts give rise to a claim

under the Private Securities Litigation Reform Act? Which cases speak most closely to this fact

pattern?

       To be clear, while the parties are free to dispute the assumptions set forth in the preceding

paragraph, they must begin the hearing by accepting them for argument’s sake and explaining

what the outcome should be in light of them.
       IT IS SO ORDERED.
        Case 3:20-cv-05949-VC Document 126 Filed 05/12/21 Page 2 of 2




Dated: May 12, 2021
                                   ______________________________________
                                   VINCE CHHABRIA
                                   United States District Judge




                                      2
